     Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 1 of 47




 1 ROBBINS GELLER RUDMAN & DOWD LLP
   SHAWN A. WILLIAMS (213113)
 2 One Montgomery Street, Suite 1800
   San Francisco, CA 94104
 3 Telephone: 415/288-4545
   415/288-4534 (fax)
 4 shawnw@rgrdlaw.com
          – and –
 5 DARREN J. ROBBINS (168593)
   TRAVIS E. DOWNS III (148274)
 6 BENNY C. GOODMAN III (211302)
   655 West Broadway, Suite 1900
 7 San Diego, CA 92101
   Telephone: 619/231-1058
 8 619/231-7423 (fax)
   darrenr@rgrdlaw.com
 9 travisd@rgrdlaw.com
   bgoodman@rgrdlaw.com
10
   Attorneys for Plaintiff
11
   [Additional counsel appear on signature page.]
12
                               UNITED STATES DISTRICT COURT
13
                            NORTHERN DISTRICT OF CALIFORNIA
14                                     SAN JOSE DIVISION
15 CITY OF PONTIAC GENERAL                    )   Case No.
   EMPLOYEES’ RETIREMENT SYSTEM,              )
16 Derivatively on Behalf of CISCO SYSTEMS,   )   VERIFIED SHAREHOLDER DERIVATIVE
   INC.,                                      )   COMPLAINT FOR BREACH OF
17                                            )   FIDUCIARY DUTY, UNJUST
                         Plaintiff,           )   ENRICHMENT AND VIOLATION OF THE
18                                            )   FEDERAL SECURITIES LAWS
          vs.                                 )
19                                            )
   WESLEY G. BUSH, MARK GARRETT,              )
20 MICHAEL D. CAPELLAS, JOHN L.               )
   HENNESSY, KRISTINA M. JOHNSON,             )
21 RODERICK C. McGEARY, ARUN SARIN,           )
   BRENTON L. SAUNDERS, M. MICHELE            )
22 BURNS, LISA SU, STEVEN M. WEST and         )
   CHARLES H. ROBBINS,                        )
23                                            )
                         Defendants,          )
24                                            )
          – and –                             )
25 CISCO SYSTEMS, INC., a California          )
   corporation,                               )
26                                            )
                         Nominal Defendant.   )
27                                            )   DEMAND FOR JURY TRIAL
28
         Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 2 of 47




 1                                             OVERVIEW
 2           1.     This is shareholder derivative action on behalf of nominal party Cisco Systems, Inc.

 3 (“Cisco” or the “Company”) against its Board of Directors (“Board”) and Chief Executive Officer

 4 (“CEO”) for breach of fiduciary duty, unjust enrichment and violation of the federal securities laws.1

 5 This action follows Plaintiff’s 35-page pre-suit demand on the Cisco Board, a true and correct copy

 6 of which is attached as Exhibit A.

 7           2.     Since at least 2015, Defendants publicly misrepresented Cisco’s success as an

 8 industry leader in top leadership diversity and as a Company that effectively promotes diversity

 9 throughout its ranks. In reality, there is a visible absence of African Americans in leadership

10 positions across Cisco, including no African Americans on Cisco’s Board. Cisco’s senior Executive

11 Leadership Team is likewise devoid of any African Americans, and the noticeable lack of African

12 Americans at Cisco extends deep into the Company, that is to the vice president, leadership and

13 people manager levels as well. Although each of the Defendants was aware of this reality between

14 2015 and 2020, and that this situation has persisted for years, Defendants repeatedly represented that

15 “Cisco regularly evaluates the need for board refreshment” and that, “[a]s a part of its consideration

16 of director succession,” the Board “believes it is important to consider diversity of race . . . in

17 evaluating board candidates.” Cisco Systems, Inc., Proxy Statement (Sch. 14A) (Oct. 22, 2019)

18 (“2019 Proxy Statement”) at 4-5.

19           3.     The business case for diversity is stronger than ever. In 2015, McKinsey & Company

20 (“McKinsey”) first reported a statistically significant relationship between a more diverse leadership

21 team and better financial performance, finding that “[c]ompanies in the top quartile of racial/ethnic

22 diversity were 35 percent more likely to have financial returns above their national industry median,”

23 while “[c]ompanies in the bottom quartile for both gender and ethnicity/race were statistically less

24 likely to achieve above-average financial returns than the average companies in the dataset (that is,

25 they were not just not leading, they were lagging).” Vivian Hunt, Dennis Layton & Sara Prince,

26
     1
      Defendants are Wesley G. Bush, Mark Garrett, Michael D. Capellas, John L. Hennessy, Kristina
27 M. Johnson, Roderick C. McGeary, Arun Sarin, Brenton L. Saunders, M. Michele Burns, Lisa Su,
   Steven M. West, and Charles H. Robbins (together, “Defendants”).
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        -1-
         Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 3 of 47




 1 Diversity Matters, McKinsey & Company, at 1 (Feb. 2, 2015) (“Diversity Matters”),

 2 https://www.mckinsey.com/~/media/mckinsey/business%20functions/organization/our%20insights/

 3 why%20diversity%20matters/diversity%20matters.pdf.

 4           4.     Cisco has been damaged and irreparably harmed by Defendants’ conscious,

 5 continuing failure to actually do what they have repeatedly told shareholders they would do –

 6 embrace racial diversity throughout Cisco’s corporate enterprise. By this action, Plaintiff seeks to

 7 remedy Defendants’ dereliction of their legal duty to act in the best interests of Cisco and remove the

 8 institutional structures preventing the Company from fulfilling its stated diversity objectives.

 9                                           INTRODUCTION
10           5.     At almost every opportunity, Cisco publicly asserts its commitment to “inclusion and

11 diversity” at every level of the Company. The Company acknowledges diversity is “essential” to

12 better teams, more innovation and “ultimately” more success. For example, Defendants caused

13 Cisco to represent:

14                 “Within our own company, we continue to transform our culture – driving
                    diversity and inclusion throughout our entire organization and implementing
15                  sustainable business practices to reduce our environmental impact.” Cisco
16                  Systems, Inc., 2019 Corporate Social Responsibility Report (“2019 CSR Report”) at
                    3.2
17
                   “At Cisco, we are committed to full-spectrum diversity inclusive of gender,
18                  ethnicity, race, orientation, age, ability, veteran status, religion, culture, background,
                    experience, strengths, and perspectives.” Id. at 38.
19
                   “Diversity, inclusion, collaboration, and technology are fundamental to who we are,
20
                    how we create the best teams, and how we will succeed in this age of digital
21                  transformation.” Id.

22                 “Our work is focused on achieving four key business outcomes: Diverse
                    leadership and workforce, inclusive and collaborative culture, community
23                  engagement and impact, and inclusion and collaboration industry leadership.” Id.
24                 “We are also focused on building a thriving workforce that embraces diversity across
25                  the spectrum at every level by using technology to better recruit, hire, and develop
                    diverse talent.” Cisco Systems, Inc., 2018 Corporate Social Responsibility Report
26                  (“2018 CSR Report”) at 5.

27
     2
          Emphasis has been added unless otherwise noted.
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                             -2-
       Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 4 of 47




 1                              “Amid this age of digital transformation, we believe inclusion, diversity, and
                                 collaboration make us more innovative, more agile, and ultimately more successful.
 2                               This commitment starts at the top.” Id. at 10.
 3
             6.                  Corporate platitudes and virtue signaling do not equate to fulfilling Cisco’s public
 4
     commitment to diversity. In reality, Cisco has lacked and continues to lack diversity at the top, and
 5
     elsewhere, and is one of the few remaining publicly traded companies in the United States that lacks
 6
     even a single African American director. The following are the ten members of the 2019 Board:
 7

 8

 9

10

11

12

13

14

15

16

17
             7.                  As the charts below demonstrate, Cisco has failed to increase African American
18
     representation on the Board since at least 2015.
19

20                   Global Gender Breakdown                                         US Ethnicity Breakdown               Global Gender Breakdown                                          US Ethnicity Breakdown

                                                             African American/Black      0%                                                                        African American/Black      0%



21
                                                                             American                                                                                              American
                                                                                         0%                                                                             Indian/Alaska Native
                                                                                                                                                                                               0%
                                                                  Indian/Alaska Native


                       Women                Men                                 Asian         10%                           Women                Men                                  Asian         9%


                       20% 80%                                                                                              27% 73%                                          Hispanic/Latino   0%

22                                                                     Hispanic/Latino

                                                             Native Hawaiian/Other
                                                                                         0%
                                                                                                                                                                   Native Hawaiian/Other
                                                                                                                                                                          Pacific Islander
                                                                                                                                                                                               0%
                                                                                         0%
                                                                    Pacific Islander
                                                                                                                                                                     Two or More Races
                                                                                                                                                                                               0%
                                                                                                                                                                    Not Hispanic or Latino

23
                                                               Two or More Races
                                                                                         0%
                                                              Not Hispanic or Latino
                                                                                                                                                                           White/Caucasian
                                                                                                                                      Women        Men
                                                                     White/Caucasian
                                 Women        Men



24
                                                                                                                                        2019         2018       2017          2016         2015



25                                 2019          2018     2017          2016         2015
                                                                                                                Overall   Technical           Non- Technical    VP+           Leadership and People Managers    ELT


           Overall   Technical           Non- Technical    VP+          Leadership and People Managers    ELT                                                  Board
                                                                                                                                                               Bo ard

26                                                        Board




27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                                                                                                                                        -3-
       Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 5 of 47




 1
                 Global Gender Breakdown                                          US Ethnicity Breakdown                                                                                Global Gender Breakdown                                         US Ethnicity Breakdown


 2                                                        African American/Black

                                                                          American
                                                                                      0%                                                                                                                                        African American/Black

                                                                                                                                                                                                                                                American
                                                                                                                                                                                                                                                            0%


                                                               Indian/Alaska Native   0%                                                                                                                                                                    0%
                                                                                                                                                                                                                                     Indian/Alaska Native

                   Women                Men
 3
                                                                             Asian            17%                                                                                         Women                Men                                 Asian         9.1%

                   33% 67%                                         Hispanic/Latino    0%                                                                                                  27% 73%                                        Hispanic/Latino    0%
                                                           Native Hawaiian/Other                                                                                                                                                Native Hawaiian/Other
                                                                  Pacific Islander    0%                                                                                                                                                                    0%
                                                                                                                                                                                                                                       Pacific Islander

 4                                                          Two or More Races
                                                           Not Hispanic or Latino     0%
                                                                                                                                                                                                                                  Two or More Races
                                                                                                                                                                                                                                 Not Hispanic or Latino     0%

                                                                  White/Caucasian                                         8                                                                                                             White/Caucasian
                             Women        Men                                                                                                                                                       Women         Men


 5

 6                             2019         2018      2 01
                                                        0 17         2016         2015                                                                                                                2019          2018     2017         2016          2015



       Overall   Technical           Non- Technical    VP+           Leadership and People Managers        ELT                                                         Overall          Technical           Non- Technical    VP+          Leadership and People Managers    ELT


 7                                                    Board                                                                                                                                                                  Board




 8
                                                                                                      Global Gender Breakdown                                          US Ethnicity Breakdown
 9                                                                                                                                             African American/Black      0%

                                                                                                                                                               American
                                                                                                                                                                           0%

10
                                                                                                                                                    Indian/Alaska Native


                                                                                                        Women                 Men                                 Asian          9.1%

                                                                                                        27% 73%                                         Hispanic/Latino    0%

11                                                                                                                                             Native Hawaiian/Other
                                                                                                                                                      Pacific Islander     0%

                                                                                                                                                 Two or More Races
                                                                                                                                                Not Hispanic or Latino     0%


12                                                                                                                Women        Men
                                                                                                                                                       White/Caucasian




13
                                                                                                                    2019         2018      2017           2016         2015


14                                                                                         Overall    Technical           Non- Technical    VP+           Leadership and People Managers                    ELT




15
                                                                                                                                           Board
                                                                                                                                           Bo ard




16                8.                            Most of Corporate America has made gains in the effort to obtain the benefits of

17 racial diversity, including at the executive level. Not Cisco. In 2020, not a single African American

18 serves on Cisco’s 13-person senior Executive Leadership Team:

19

20

21

22

23

24

25

26

27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                                                                                                                                                                                                     -4-
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 6 of 47




 1          9.     At Cisco, African Americans are only barely represented at the vice president level

 2 (1.8%) or leadership and people manager levels (2.2%). Moreover, only 3.8% of Cisco’s workforce

 3 is comprised of African Americans, a barely perceptible change from 3.3% in 2015. Cisco employs

 4 African American workers at a rate that is 70% lower than the ratio of African Americans to the total

 5 U.S. population and 10% of the rate at which Cisco employs Asian employees – 37% vs. 3.8%.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                       -5-
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 7 of 47




 1          10.        Public statements aside, Defendants have not, in fact, promoted racial diversity on

 2 Cisco’s Board and/or its senior Executive Leadership Team. Rather than address these deficiencies

 3 head-on – by adding African American women and/or men to Cisco’s Board and Executive

 4 Leadership Team – Defendants have opted to cause Cisco to issue platitudes. While Cisco’s

 5 publicly facing communications state that the Company is “committed to” and “embraces” diversity

 6 at Cisco, including at the very top, Defendants have declined to carry out the Company’s policies

 7 and proclamations and have failed to increase racial diversity at Cisco.

 8          11.        As a result, and despite its carefully curated image as an industry leader in top

 9 leadership diversity, Cisco was recently exposed for being among the 20 largest companies in the

10 United States without a single black person on its Board. See Kerri Anne Renzulli, The 20 Largest

11 Public U.S. Companies Without a Black Person on Their Board, Newsweek (June 17, 2020),

12 https://www.newsweek.com/20-largest-public-us-companies-without-black-person-their-board-

13 1511319. A shortage of African American candidates cannot be the answer to Defendants’ failure to

14 live up to the Company’s professed commitment to “inclusion, diversity, and collaboration” that

15 “starts at the top.” 2018 CSR Report at 10. See also Jessica Guynn, Why are there still so few Black

16 executives     in     America?,    USAToday      (Aug.    20,   2020),   https://www.usatoday.com/in-

17 depth/money/business/2020/08/20/racism-black-america-corporate-america-facebook-apple-netflix-

18 nike-diversity/5557003002/ (“Since July 30, two other companies that didn’t have any Black board

19 members or top executives listed on their proxy statements announced they were adding Black board

20 members. Bristol Myers Squibb said it was expanding its board from 12 to 14 to add new board

21 members Paula Price and Derica Rice, both of whom are Black. Procter & Gamble announced last

22 week the appointment of new board member Debra Lee, the former CEO of BET Networks.”).

23          12.        In May 2020, a McKinsey report concluded that “[t]he business case for inclusion and

24 diversity (I&D) is stronger than ever,” finding that “companies in the top quartile outperformed

25 those in the fourth by 36 percent in terms of profitability in 2019.” Vivian Hunt, Sara Prince,

26 Sundiatu Dixon-Fyle & Kevin Dolan, Diversity wins: How inclusion matters, McKinsey &

27 Company, at 3-4 (May 19, 2020) (“Diversity wins”), https://www.mckinsey.com/featured-

28 insights/diversity-and-inclusion/diversity-wins-how-inclusion-matters. McKinsey also found that,

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                          -6-
       Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 8 of 47




 1 “[f]or diverse companies, the likelihood of outperforming industry peers on profitability has

 2 increased over time, while the penalties are getting steeper for those lacking diversity.” Id. at 3.

 3          13.     Cisco’s Board members have certain legal obligations and responsibilities to the

 4 Company and its shareholders, including the duty to be truthful and honest and to act consistent with

 5 Cisco’s public representations about the Company’s policies and procedures. Defendants have failed

 6 on both counts. Today, in 2020, the Cisco Board still has no African Americans. Nor is any

 7 member of the Company’s senior Executive Leadership Team African American.

 8          14.     The failure of the Cisco Board to act consistent with Cisco’s public representations

 9 concerning diversity has adversely impacted the Company. Instead of actually embracing diversity,

10 Defendants have instead misled Cisco shareholders and the public by making false assertions about

11 the Company’s commitment to “diversity” and acted inconsistent with their obligation to increase

12 shareholder returns, which research confirms is attained through more diverse leadership teams. In

13 doing so, Defendants have committed actionable breaches of fiduciary duty.

14          15.     Plaintiff’s August 5, 2020 pre-suit demand to Cisco’s Board comes several years after

15 Defendants first began to publicly represent Cisco as a company that achieves and values top

16 leadership diversity, including in the boardroom. But as illustrated in ¶7, supra, the Cisco Board has

17 been devoid of African Americans in each year since at least 2015. Notably, when Cisco had

18 opportunities to act consistent with its public representations and add a new person who was racially

19 diverse to its Board, the Board declined to nominate an African American candidate for the position.

20 Instead, the Board nominated almost exclusively white men and/or women director candidates to

21 Cisco’s Board.

22          16.     African American men and women are proven leaders in every segment of society,

23 including the academy, the armed forces, business, industry, law, healthcare, science, and

24 technology. Recognizing the diversity of perspectives, skills and talents African American director

25 candidates possess, Fortune 500 companies, including several Silicon Valley technology companies,

26 have African American directors. But not Cisco. Still today, in late September 2020, there is not a

27 single African American on Cisco’s Board. Cisco’s record on achieving African American board

28 level diversity is a dismal 0-50, meaning, out of 50 unique opportunities to nominate an African

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        -7-
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 9 of 47




 1 American candidate for election to Cisco’s Board, Cisco’s Board affirmatively declined do so each

 2 and every time. This, despite the Board’s public proclamations that Cisco “embraces diversity

 3 across the spectrum at every level.” 2018 CSR Report at 5.

 4          17.    Cisco’s Board publicly affirms the Company’s commitment to top leadership

 5 diversity. For example, in Cisco’s 2019 CSR Report, Defendants stated “[d]iversity, inclusion,

 6 collaboration, and technology are fundamental to who we are, how we create the best teams, and

 7 how we will succeed in this age of digital transformation.” 2019 CSR Report at 38. Similarly, in

 8 Cisco’s 2018 CSR Report, Defendants represented Cisco “embraces diversity across the spectrum at

 9 every level by using technology to better recruit, hire, and develop diverse talent.” 2018 CSR Report

10 at 5. Towards this end, Cisco’s Proxy Statements declare “the Board believes it is important to

11 consider diversity of race, ethnicity, gender, age, education, cultural background, and professional

12 experiences in evaluating board candidates in order to provide practical insights and diverse

13 perspectives.” See 2019 Proxy Statement at 5; Cisco Systems, Inc. Proxy Statement (Sch. 14A)

14 (Oct. 24, 2018) (“2018 Proxy Statement”) at 5; Cisco Systems, Inc., Proxy Statement (Sch. 14A)

15 (Oct. 25, 2017) (“2017 Proxy Statement”) at 5. Yet, in September 2020, not a single African

16 American man or woman serves on Cisco’s Board, and no African Americans have served on

17 Cisco’s Board since at least 2015:

18

19

20

21

22

23

24

25

26

27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                       -8-
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 10 of 47




 1

 2

 3

 4 Board of Directors, Cisco Systems, Inc., https://investor.cisco.com/corporate-governance/board-of-

 5 directors/default.aspx (last visited Sept. 22, 2020). Had Cisco’s directors actually wanted to rectify

 6 this shareholder-wealth-diminishing situation they could have easily done so at any time during the

 7 preceding five years. Or, even after receiving Plaintiff’s August 5, 2020 pre-suit demand calling for

 8 precisely such relief. Likewise, Cisco’s Board could have added African Americans to Cisco’s

 9 senior Executive Leadership Team. But in both situations, the Cisco Board declined to do so.

10 Accordingly, Plaintiff is entitled pursue this action on behalf of Cisco.

11                                 INTRADISTRICT ASSIGNMENT
12          18.     A substantial part of the events and omissions which give rise to the claims in this
13 action occurred in the County of Santa Clara, and as such this action is properly assigned to the San

14 Jose division of this Court.

15                                   JURISDICTION AND VENUE
16          19.     This Court has jurisdiction under 28 U.S.C. §1331 because the claims asserted herein
17 arise under §14(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) (15 U.S.C.

18 §78n(a)). This Court has exclusive subject matter jurisdiction over the federal securities law claims

19 under §27 of the Exchange Act (15 U.S.C. §78aa) and supplemental jurisdiction over the state law

20 claims asserted herein under 28 U.S.C. §1367. This is not a collusive action to confer jurisdiction on

21 this Court that it would otherwise lack.

22          20.     This Court has jurisdiction over each Defendant because each Defendant is either a
23 corporation that conducts business in and maintains operations in this District, or is an individual

24 who has sufficient minimum contacts with this District so as to render the exercise of jurisdiction by

25 the District courts permissible under traditional notions of fair play and substantial justice.

26          21.     Venue is proper in this Court under 28 U.S.C. §1391(a) because: (i) Cisco maintains
27 its headquarters in this District; (ii) one or more of the Defendants either resides in or maintains

28 executive offices in this District; (iii) a substantial portion of the transactions and wrongs

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        -9-
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 11 of 47




 1 complained of herein, including Defendants’ primary participation in the wrongful acts detailed

 2 herein, occurred in this District; and (iv) Defendants have received substantial compensation in this

 3 District by doing business here and engaging in numerous activities that had an effect in this District.

 4                                                PARTIES
 5          22.     Plaintiff City of Pontiac General Employees’ Retirement System is and continuously

 6 has been a shareholder of Cisco since October 2007. Plaintiff will adequately and fairly represent

 7 the interests of Cisco in enforcing and prosecuting these derivative claims.

 8          23.     Nominal party Cisco Systems, Inc. is a California corporation with its executive

 9 offices located at 170 West Tasman Drive, San Jose, CA 95134-1706.

10          24.     Defendant Wesley G. Bush (“Bush”) has served as a director of Cisco since May

11 2019. He also has served on the Compensation and Management Development Committee of the

12 Cisco Board. In 2019, Bush received at least $170,552 in fees and other compensation while failing

13 to act in the best interests of Cisco and its shareholders. Bush publicly misrepresented Cisco as a

14 company that effectively promotes diversity throughout its ranks, including in the boardroom, when,

15 in fact, it does not.

16          25.     Defendant Mark Garrett (“Garrett”) has served as a director of Cisco since 2018. He

17 also has served on the Nomination and Governance Committee of the Cisco Board. In 2019, Garrett

18 received at least $365,960 in fees and other compensation while failing to act in the best interests of

19 Cisco and its shareholders. Garrett publicly misrepresented Cisco as a company that effectively

20 promotes diversity throughout its ranks, including in the boardroom, when, in fact, it does not.

21          26.     Defendant Michael D. Capellas (“Capellas”) has served as a director of Cisco since

22 2006. He also has served on the Nomination and Governance Committee of the Cisco Board. In

23 2019, Capellas received at least $383,960 in fees and other compensation while failing to act in the

24 best interests of Cisco and its shareholders. Capellas publicly misrepresented Cisco as a company

25 that effectively promotes diversity throughout its ranks, including in the boardroom, when, in fact, it

26 does not.

27          27.     Defendant John L. Hennessy (“Hennessy”) served as a director of Cisco from 2002

28 until December 2018. He also served on the Nomination and Governance Committee of the Cisco

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                         - 10 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 12 of 47




 1 Board. In 2019, Hennessy received at least $6,000 in fees and other compensation while failing to

 2 act in the best interests of Cisco and its shareholders. Hennessy publicly misrepresented Cisco as a

 3 company that effectively promotes diversity throughout its ranks, including in the boardroom, when,

 4 in fact, it does not.

 5          28.     Defendant Kristina M. Johnson (“Johnson”) has served as a director of Cisco since

 6 2012. She also has served on the Compensation and Management Development Committee of the

 7 Cisco Board. In 2019, Johnson received at least $326,960 in fees and other compensation while

 8 failing to act in the best interests of Cisco and its shareholders. Johnson publicly misrepresented

 9 Cisco as a company that effectively promotes diversity throughout its ranks, including in the

10 boardroom, when, in fact, it does not.

11          29.     Defendant Roderick C. McGeary (“McGeary”) has served as a director of Cisco since

12 2003. He also has served on the Nomination and Governance and Compensation and Management

13 Development Committees of the Cisco Board. In 2019, McGeary received at least $380,960 in fees

14 and other compensation while failing to act in the best interests of Cisco and its shareholders.

15 McGeary publicly misrepresented Cisco as a company that effectively promotes diversity throughout

16 its ranks, including in the boardroom, when, in fact, it does not.

17          30.     Defendant Arun Sarin (“Sarin”) has served as a director of Cisco since 2009. He also

18 has served on the Compensation and Management Development Committee of the Cisco Board. In

19 2019, Sarin received at least $340,960 in fees and other compensation while failing to act in the best

20 interests of Cisco and its shareholders. Sarin publicly misrepresented Cisco as a company that

21 effectively promotes diversity throughout its ranks, including in the boardroom, when, in fact, it does

22 not.

23          31.     Defendant Brenton L. Saunders (“Saunders”) has served as a director of Cisco since

24 2017. He also has served on the Compensation and Management Development Committee of the

25 Cisco Board. In 2019, Saunders received at least $322,960 in fees and other compensation while

26 failing to act in the best interests of Cisco and its shareholders. Saunders publicly misrepresented

27 Cisco as a company that effectively promotes diversity throughout its ranks, including in the

28 boardroom, when, in fact, it does not.

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        - 11 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 13 of 47




 1          32.     Defendant M. Michele Burns (“Burns”) has served as a director of Cisco since 2003.

 2 She also has served on the Compensation and Management Development and Audit Committees of

 3 the Cisco Board. In 2019, Burns received at least $362,960 in fees and other compensation while

 4 failing to act in the best interests of Cisco and its shareholders. Burns publicly misrepresented Cisco

 5 as a company that effectively promotes diversity throughout its ranks, including in the boardroom,

 6 when, in fact, it does not.

 7          33.     Defendant Lisa Su (“Su”) has served as a director of Cisco since January 2020. She

 8 also has served on the Acquisition Committee of the Cisco Board. Su publicly misrepresented Cisco

 9 as a company that effectively promotes diversity throughout its ranks, including in the boardroom,

10 when, in fact, it does not.

11          34.     Defendant Steven M. West (“West”) served as a director of Cisco from 1996 to

12 December 2019. He also served on the Audit Committee of the Cisco Board. In 2019, West

13 received at least $354,960 in fees and other compensation while failing to act in the best interests of

14 Cisco and its shareholders. West publicly misrepresented Cisco as a company that effectively

15 promotes diversity throughout its ranks, including in the boardroom, when, in fact, it does not.

16          35.     Defendant Charles H. Robbins (“Robbins”) has served as a director of Cisco since

17 2015. He also has served as Chief Executive Officer (“CEO”) of the Company since 2015. In 2019,

18 Robbins received at least $25.8 million in salary, stock awards and other compensation while failing

19 to act in the best interests of Cisco and its shareholders. Robbins publicly misrepresented Cisco as a

20 company that effectively promotes diversity throughout its ranks, including in the boardroom, when,

21 in fact, it does not.

22          36.     By reason of their positions as Cisco’s directors and/or officers and because of their

23 ability to direct and control the Company’s business and corporate affairs, Defendants owed Cisco

24 and its shareholders a fiduciary duty to use their utmost ability to control and manage Cisco in an

25 honest and lawful manner. Toward that end, Cisco’s directors and officers owed the Company and

26 its shareholders fiduciary duties to exercise loyalty, good faith, and reasonable supervision over the

27 Company’s management, policies, practices, and internal controls. Moreover, Defendants’ fiduciary

28 duties required them to, among other things: (i) ensure that Cisco complied with its legal obligations

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        - 12 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 14 of 47




 1 and requirements, including legal compliance with the corporations and federal securities laws, as

 2 well as acting only within the scope of legal authority and disseminating truthful and accurate

 3 statements to Cisco shareholders; (ii) conduct the affairs of the Company in an efficient, business-

 4 like manner so as to lawfully maximize the value of the Company’s shares; (iii) ensure that Cisco

 5 was operated in a diligent, honest, and prudent manner in compliance with all applicable laws, rules,

 6 and regulations, including the corporations and securities laws; and (iv) refrain from breaching their

 7 fiduciary duties to Cisco by adopting initiatives, policies, practices, procedures, and controls

 8 inconsistent with their fiduciary duties of care, loyalty, and good faith.

 9                             CONSPIRACY, AIDING AND ABETTING,
                                   AND CONCERTED ACTION
10
             37.     In committing the wrongful acts complained of herein, Defendants pursued or joined
11
     in the pursuit of a common course of conduct and acted in concert with one another in furtherance of
12
     a common plan or design. In addition to the wrongful conduct complained of herein giving rise to
13
     primary liability, Defendants further aided and abetted and/or assisted each other in the breach of
14
     their fiduciary duties.
15
             38.     Each of the Defendants aided and abetted and rendered substantial assistance in the
16
     wrongs complained of herein. In taking such action to substantially assist the commission of the
17
     wrongdoing complained of herein, each of the Defendants acted with knowledge of the primary
18
     wrongdoing, substantially assisted the accomplishment of that wrongdoing, and was aware of his or
19
     her overall contribution to and furtherance of the wrongdoing.
20
                     DEFENDANTS’ DUTY TO ACT IN THE BEST INTERESTS
21                          OF CISCO AND ITS SHAREHOLDERS
22           39.     Corporations are one of society’s most important institutions. Without profitable

23 corporations, capitalist economies contract, communities fail, and the general welfare suffers.

24 Diversity in the boardroom and throughout a corporate enterprise is a bulwark against these ills.

25           40.     Research confirms that firms with greater diversity enjoy greater profitability and

26 create more shareholder wealth. As such, building a high functioning, diverse board of directors lies

27 within the very heart of a director’s fiduciary duty to maximize corporate value to the fullest extent.

28 Declining to do so is not protected by the business judgment rule.

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        - 13 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 15 of 47




 1 Enhancing Shareholder Wealth
   Is a Director’s Fundamental Duty
 2
           41.     In early 2016, The Economist called shareholder primacy theory “the biggest idea in
 3
   business,” stating “today shareholder value rules business.” Shareholder Value, Analyze this, The
 4
   Economist (Apr. 2, 2016). The idea is not new, however. As legendary Chicago school economist
 5
   Milton Freedman succinctly put it in 1962, “corporations have no higher purpose than maximizing
 6
   profits for their shareholders.” Milton Friedman, Capitalism and Freedom (1962). More
 7
   specifically, he stated:
 8
                   In a free‐enterprise, private‐property system, a corporate executive is an
 9         employee of the owners of the business. He has direct responsibility to his
           employers. That responsibility is to conduct the business in accordance with their
10         desires, which generally will be to make as much money as possible while
           conforming to their basic rules of the society, both those embodied in law and those
11         embodied in ethical custom.
12 Milton Friedman, The Social Responsibility of Business Is to Increase Its Profits, N.Y. Times Mag.

13 at 1 (Sept. 13, 1970).

14          42.     Oxford University and Harvard Law School Professors John Armour and Reinier
15 Kraakman described shareholder primacy theory this way in their seminal work The Anatomy of

16 Corporate Law: A Comparative and Functional Approach: “[S]hareholder primacy operates to

17 ‘assure that the corporation serves the best interests of its shareholders or, more specifically, to

18 maximize financial returns to shareholders or, more specifically still, to maximize the current market

19 price of corporate shares.’” John Armour, et al., What Is Corporate Law? in The Anatomy of

20 Corporate Law: A Comparative and Functional Approach at 23 (3d ed., Oxford Univ. Press).

21          43.     Delaware embraces shareholder primacy in its corporate law. As former Delaware

22 Supreme Court Chief Justice Leo E. Strine, Jr. wrote:

23          [A] clear-eyed look at the law of corporations in Delaware reveals that, within the
            limits of their discretion, directors must make stockholder welfare their sole end, and
24          that other interests may be taken into consideration only as a means of promoting
            stockholder welfare.
25
     Leo E. Strine, Jr., The Dangers of Denial: The Need for a Clear-Eyed Understanding of the Power
26
     and Accountability Structure Established by the Delaware General Corporate Law, Univ. of Penn.,
27
     Inst. for Law & Econ., Research Paper No. 15-08, at 10 (Mar. 11, 2015) (“Strine, Dangers of
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        - 14 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 16 of 47




 1 Denial”); accord Frederick Hsu Living Tr. v. ODN Holding Corp., No. 12108-VCL, 2017 WL

 2 1437308, at *18 (Del. Ch. Apr. 24, 2017) (“the fiduciary relationship requires that the directors act

 3 prudently, loyally, and in good faith to maximize the value of the corporation over the long-term for

 4 the benefit of the providers of presumptively permanent equity capital”); In re Trados Inc. S’holder

 5 Litig., 73 A.3d 17, 42 n.16 (Del. Ch. 2013) (“the standard of fiduciary conduct calls for the board to

 6 maximize the value of the corporation for the benefit of the common stock”); eBay Domestic

 7 Holdings, Inc. v. Newmark, 16 A.3d 1, 34 (Del. Ch. Ct. 2010) (same).

 8          44.     A director who deviates from shareholder primacy commits a breach of fiduciary duty

 9 for which he may be held liable:

10          Of course, it is true that the business judgment rule provides directors with wide
            discretion, and that it enables directors to justify by reference to long run stockholder
11          interests a number of decisions that may in fact be motivated more by a concern for a
            charity the CEO cares about, or the community in which the corporate headquarters
12          is located, or once in a while, even the company’s ordinary workers, than long run
            stockholder wealth. But that does not alter the reality of what the law is. Dodge v.
13          Ford and eBay are hornbook law because they make clear that if a fiduciary admits
            that he is treating an interest other than stockholder wealth as an end in itself, rather
14          than an instrument to stockholder wealth, he is committing a breach of fiduciary
            duty.
15
     Strine, Dangers of Denial at 20.
16
   Diversity Serves the Best Interests of Shareholders
17 Because It Maximizes Shareholder Wealth

18          45.     In 2015, McKinsey, one of the world’s largest and most prestigious management

19 consulting firms, observed the statistically significant connection between diverse leadership and

20 financial performance, finding that “[c]ompanies in the top quartile for racial/ethnic diversity were

21 35 percent more likely to have financial returns above their national industry median.” Diversity

22 Matters at 1. After examining proprietary datasets for 366 public companies, including financial

23 results and the composition of top management and boards, McKinsey found that “diversity

24 correlates with better financial performance,” while the “reverse is also true, companies in the

25 bottom quartile in both gender and ethnicity underperformed the other three quartiles.” Id. at 3.

26          46.     Moreover, the 2015 McKinsey report found that companies in the top quartile for

27 gender or racial and ethnic diversity are more likely to have financial returns above their national

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                          - 15 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 17 of 47




 1 industry median, while companies in the bottom quartile in these dimensions are statistically less

 2 likely to achieve above-average returns:

 3                  The analysis found a statistically significant relationship between a more
            diverse leadership team and better financial performance. The companies in the top
 4          quartile of gender diversity were 15 percent more likely to have financial returns that
            were above their national industry median. Companies in the top quartile of
 5          racial/ethnic diversity were 35 percent more likely to have financial returns above
            their national industry median. Companies in the bottom quartile for both gender and
 6          ethnicity/race were statistically less likely to achieve above-average financial returns
            than the average companies in the dataset (that is, they were not just not leading, they
 7          were lagging). The results varied by country and industry. Companies with 10
            percent higher gender and ethnic/racial diversity on management teams and boards in
 8          the US, for instance, had EBIT that was 1.1 percent higher; in the UK, companies
            with the same diversity level had EBIT that was 5.8 percent higher. Moreover, the
 9          unequal performance across companies in the same industry and same country
            implies that diversity is a competitive differentiator that shifts market share towards
10          more diverse companies.

11 Id. at 1.

12          47.     In 2018, McKinsey updated its research and again found that more diverse firms

13 enjoy greater shareholder returns than less diverse firms, finding that ethnically diverse companies

14 are 35% more likely to financially outperform ethnically homogeneous ones. Vivian Hunt, Sara

15 Prince, Sundiatu Dixon-Fyle & Lareina Yee, Delivering through Diversity, McKinsey & Company,

16 at 8 (Jan. 2018) (“Delivering through Diversity”), http://www.insurance.ca.gov/diversity/41-

17 ISDGBD/GBDExternal/upload/ McKinseyDeliverDiv201801-2.pdf. As McKinsey explained:

18                   We first established a positive, statistically significant correlation between
            executive team diversity and financial performance in our 2015 Why Diversity
19          Matters report (using 2014 diversity data). We find this relationship persists in our
            expanded, updated, and global 2017 data set. In Why Diversity Matters we found
20          that companies in the top quartile for gender diversity on their executive teams were
            15% more likely to experience above-average profitability than companies in the 4th
21          quartile. Almost exactly three years later, this number rose to 21% and continued to
            be statistically significant. For ethnic/cultural diversity, the 2014 finding was a 35%
22          likelihood of outperformance, comparable to the 2017 finding of a 33% likelihood of
            outperformance on EBIT margin, both statistically significant . . . .
23
     Id. (footnotes omitted).
24
            48.     Addressing boardroom diversity in particular, the 2018 Delivering through Diversity
25
     report found that “[e]thnic and cultural diversity’s correlation with outperformance on profitability
26
     was also statistically significant at Board level,” making companies with greater ethnic and cultural
27
     board diversity 43% more likely to enjoy higher profits. Id. at 13. In other words, diversity provides
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                         - 16 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 18 of 47




 1 increased shareholder returns, which is in the best interests of the corporation and its shareholders.

 2 As McKinsey further explained:

 3          We found that companies with the most ethnically/culturally diverse Boards
            worldwide are 43% more likely to experience higher profits. We also found a
 4          positive correlation between ethnic/cultural diversity and value creation at both the
            executive team and Board levels, though the relationship is not statistically
 5          significant. It may be the case that overall, the picture on top-team diversity globally
            is more complex due to significant geographic differences in the cultural contexts in
 6          which the companies we studied operate.

 7                  Overall, our findings that ethnic and cultural diversity on executive teams
            continues to correlate strongly with company financial performance support the
 8          argument that there is value in promoting ethnic/cultural diversity in company top
            teams around the world. We hypothesize that, for companies, addressing the
 9          challenge of building an inclusive company culture across cultural differences could
            significantly strengthen organizational effectiveness. Further, ethnic/cultural
10          diversity at the highest levels of company leadership could serve as a signal to
            employees and other stakeholders that the organization truly understands and values
11          the community and customers that they serve.

12 Id.

13          49.     And, in May 2020, McKinsey reported that “[t]he business case for inclusion and

14 diversity (I&D) is stronger than ever,” finding “that companies in the top quartile outperformed

15 those in the fourth by 36 percent in terms of profitability in 2019” and that, “[f]or diverse companies,

16 the likelihood of outperforming industry peers on profitability has increased over time, while the

17 penalties are getting steeper for those lacking diversity.” Diversity wins at 3-4. As McKinsey

18 explained:

19                  Diversity Wins is the third in a McKinsey series investigating the business
            case for diversity, following Why Diversity Matters (2015) and Delivering through
20          Diversity (2018). This report shows not only that the business case remains robust,
            but also that the relationship between diversity on executive teams and the likelihood
21          of financial outperformance is now even stronger than before. These findings are
            underpinned by our largest data set to date, encompassing 15 countries and more than
22          1,000 large companies.

23                                             *       *       *

24                  In the case of ethnic and cultural diversity, the findings are equally
            compelling. We found that companies in the top quartile outperformed those in the
25          fourth by 36 percent in terms of profitability in 2019, slightly up from 33 percent in
            2017 and 35 percent in 2014. And, as we have previously found, there continues to
26          be a higher likelihood of outperformance difference with ethnicity than with gender.

27                                             *       *       *

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                         - 17 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 19 of 47




 1                 This growing polarization between high and low performers is reflected in an
           increased likelihood of a performance penalty. In 2019, fourth-quartile companies
 2         for executive-team gender diversity were 19 percent more likely than companies in
           the other three quartiles to underperform on profitability. This is up from 15 percent
 3         in 2017 and nine percent in 2015. And for companies in the fourth quartile of both
           gender and ethnic diversity the penalty is even steeper in 2019: they are 27 percent
 4         more likely to underperform on profitability than all other companies in our data set.

 5 Id. (footnote omitted).

 6         50.     These consistent findings demonstrate that firms with greater diversity outperform

 7 their peers by a significant margin. Diversity is in the best interests of a corporation and its

 8 shareholders. Cisco recognizes this – at least on paper. “At Cisco, diversity, inclusion, and

 9 collaboration are fundamental to who we are, how we create the best teams, and how we drive

10 success.” Cisco Systems, Inc., 2019 Annual Report at 7. In practice, however, this appears to be

11 only lip-service, as Cisco remains one of the few large publicly traded companies in the United

12 States without a single male or female African American director in 2020.

13                                BILLIONS IN POTENTIAL
                             SHAREHOLDER WEALTH SQUANDERED
14
   The Cisco Board of Directors and
15 Executive Leadership Team

16         51.     The lack of racial diversity at the top at Cisco is significant. In 2020, Cisco enjoys

17 the dubious distinction of being one of only a handful of large publicly traded companies in the

18 United States without an African American director. The Company’s 13-person Executive

19 Leadership Team likewise lacks a single black member. The members of the Cisco 2019 Board are:

20

21

22

23

24

25

26

27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                       - 18 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 20 of 47




 1          52.     The members of the Executive Leadership Team are:

 2

 3

 4

 5

 6

 7

 8
   Defendants’ False Statements About the
 9 Company’s Top Leadership Diversity

10          53.     Privately, Defendants have consistently declined the opportunity to appoint African
11 American men or women to Cisco’s Board and/or its Executive Leadership Team. Publicly,

12 however, Defendants, in pursuit of the accolades and awards that affirm true diversity leadership,

13 have falsely portrayed Cisco as a leader in top leadership diversity and as a company that effectively

14 promotes and achieves diversity across its enterprise, including at the top.

15 False Statements About Racial Diversity
   on the Company’s Website
16
           54.     For example, Cisco’s website not only recognizes diversity to be a key to success, but
17
   also highlights Cisco’s efforts to accelerate diverse talent acquisition across the enterprise:
18
           Accelerating Diverse Talent
19
                   At Cisco, we believe that everyone plays a role in accelerating diversity,
20         inclusion, and collaboration.
21                  Across our global company, we’ve driven broad improvements in overall
            representation that have resulted in the most diverse Cisco ever. Today, we have one
22          of the most diverse executive leadership teams in our industry. And we’re just
            getting started.
23
                                              *       *      *
24
                   Our bold new strategies for accelerating diversity begin with creating new
25          ways to find extraordinary talent. We’ve designed an innovative framework that
            includes:
26
                         Introducing new tools and technologies to help us accurately map the
27          talent market
28                        Creating job postings that attract highly qualified diverse candidates

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                       - 19 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 21 of 47




 1                         Expanding the diversity within our interview panels.
 2 About Us, Cisco Systems, Inc., https://www.cisco.com/c/en/us/about/inclusion-diversity/us.html (last

 3 visited Sept. 18, 2020).

 4          55.     The “Diverse Talent Accelerators” page of the Company’s website further states:

 5          Diverse Talent Accelerators Initiative
 6                 Our innovative Diverse Talent Accelerators initiative is transforming the way
            Cisco finds, attracts, and hires top diverse talent.
 7
                    Through powerful new analytics, we can now accurately map the talent
 8          market and adjust our searches to target diverse candidates within specific job
            families and experience levels. With new insights come new opportunities. To
 9          accelerate diversity, we’re embedding some innovative new solutions within our
            hiring practices.
10
     Diverse Talent Accelerators, Cisco Systems, Inc., https://www.cisco.com/c/dam/en_us/about/
11
     inclusion-collaboration/diverse-talent-accelerator.pdf (last visited Sept. 18, 2020).
12
            56.     Similarly extolling the power of inclusion and diversity at Cisco, the “About Us”
13
     page of Cisco’s website states:
14
            Inclusion is the power of people – connected
15
                   Cisco sees inclusion and diversity as essential to fueling what we call the
16          power of connection.

17                   At Cisco, we see inclusion as a bridge – a way to connect diverse
            perspectives. To spark new ideas, explore new possibilities, tap into the power of
18          digital transformation, and inspire innovation.

19                  We’re inventing new ways to multiply the power of our people and
            developing innovative solutions to some of our most business-critical challenges and
20          opportunities. We’re expanding our commitment to fair pay. Accelerating our
            diverse talent. Investing in our emerging diverse leaders. Creating new realms of
21          inclusion through technology, as seen in our Cisco LifeChanger and Connected
            Health and Education programs. Partnering across the globe to multiply our impact.
22          And taking a stand for social justice throughout our communities.

23 About Us, Cisco Systems, Inc., https://www.cisco.com/c/en/us/about/inclusion-diversity/us.html (last

24 visited Sept. 18, 2020).

25

26

27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                     - 20 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 22 of 47




 1 False Statements About Racial Diversity
   in the Company’s Proxy Statements
 2
          57.      Additionally, Defendants falsified the Company’s official SEC filings. In particular,
 3
   while under the stewardship of Defendants, the Company’s Proxy Statements repeatedly
 4
   misrepresented that Cisco effectively promotes and achieves inclusion and diversity.
 5
          58.      For example, in the 2019 Proxy Statement, Defendants stated: “Cisco’s Board of
 6
   Directors is composed of skilled and diverse directors and has established robust corporate
 7
   governance practices and policies.” 2019 Proxy Statement at 1.
 8
          59.      Defendants further stated, with respect to “[b]oard [r]efreshment,” i.e., the nomination
 9
   of directors, that the Cisco Board prizes “diverse perspectives” and, therefore, “believes it is
10
   important to consider diversity of race, ethnicity, gender, age, education, cultural background, and
11
   professional experiences in evaluating board candidates in order to provide practical insights and
12
   diverse perspectives.” Id. at 4-5. More specifically, they stated:
13
          Board Refreshment
14
                   Cisco regularly evaluates the need for board refreshment. The Nomination
15        and Governance Committee, and the Board of Directors, are focused on identifying
          individuals whose skills and experiences will enable them to make meaningful
16        contributions to the shaping of Cisco’s business strategy. . . .

17                 As part of its consideration of director succession, the Nomination and
            Governance Committee from time to time review the appropriate skills and
18          characteristics required of board members such as diversity of business experience,
            viewpoints and personal background, and diversity of skills in technology, finance,
19          marketing, international business, financial reporting and other areas that are
            expected to contribute to an effective Board of Directors. Additionally, due to the
20          global and complex nature of our business, the Board believes it is important to
            consider diversity of race, ethnicity, gender, age, education, cultural background,
21          and professional experiences in evaluating board candidates in order to provide
            practical insights and diverse perspectives.
22
                   The Nomination and Governance Committee and the Board will regularly
23          evaluate the key qualifications, skills and attributes required in order to effectively
            refresh the Board with engaged and dynamic leaders with a proven business track
24          record who will bring fresh perspectives to the Board while maintaining the
            productive working dynamics and collegiality of the Board.
25
     Id.
26

27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                         - 21 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 23 of 47




 1            60.    Additionally in the 2019 Proxy Statement, Defendants identified “inclusion and

 2 diversity” as one of the essential core elements driving Cisco’s purpose, culture, and investments,

 3 stating:

 4                    Corporate social responsibility (“CSR”) is core to our purpose, our culture,
              and how we invest. We focus on the issues that align with our business strategy, and
 5            where we can have the greatest potential for global impact, including inclusion and
              diversity, supporting local community programs, and reducing our environmental
 6            impact.

 7 Id. at 5.

 8            61.    Cisco’s 2017 and 2018 Proxy Statements contain similar statements representing that

 9 the Company effectively promotes and achieves inclusion and diversity. For example, in the 2018

10 Proxy Statement, Defendants stated: “Cisco’s Board of Directors is composed of skilled and diverse

11 directors and has established robust corporate governance practices and policies in order to promote

12 shareholder returns,” and “the Board believes it is important to consider diversity of race, ethnicity,

13 gender, age, education, cultural background, and professional experiences in evaluating board

14 candidates in order to provide practical insights and diverse perspectives.” 2018 Proxy Statement at

15 1, 5.

16            62.    Similarly, in the 2017 Proxy Statement, Defendants stated that “Cisco’s Board of

17 Directors is composed of skilled and diverse directors” and declared the Board’s intention to

18 “promote shareholder returns.” 2017 Proxy Statement at 1. Defendants further stated that “Cisco

19 regularly evaluates the need for board refreshment.” Id. at 5. Accordingly, “[a]s a part of its

20 consideration of director succession,” the Board seeks to attain “diverse perspectives” and “believes

21 it is important to consider diversity of race, ethnicity, gender, age, education, cultural background,

22 and professional experiences in evaluating board candidates.” Id.

23 False Statements About Racial Diversity in the
   Company’s Corporate Social Responsibility Reports
24
           63.    Each year, at the direction of the Board, the Company releases its annual Corporate
25
   Social Responsibility (“CSR”) Report. In these reports, Defendants expressly recognize the
26
   correlation between diversity and increased shareholder wealth: “Amid this age of digital
27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        - 22 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 24 of 47




 1 transformation, we believe inclusion, diversity, and collaboration make us more innovative, more

 2 agile, and ultimately more successful.” 2018 CSR Report at 10.

 3          64.     Additionally, in the CSR Reports, Defendants have repeatedly represented to

 4 shareholders and the public that Cisco effectively promotes diversity throughout the Company. For

 5 example, the 2019 CSR Report states:

 6                 At Cisco, we are committed to full-spectrum diversity, inclusive of gender,
                    ethnicity, race, orientation, age, ability, veteran status, religion, culture,
 7                  background, experience, strengths, and perspectives.

 8                 Diversity, inclusion, collaboration, and technology are fundamental to who
                    we are, how we create the best teams, and how we will succeed in this age
 9                  of digital transformation.
10                 Our work is focused on achieving four key business outcomes: Diverse
                    leadership and workforce, inclusive and collaborative culture, community
11                  engagement and impact, and inclusion and collaboration industry leadership.
12 2019 CSR Report at 38.

13          65.     The 2019 CSR Report further states that Cisco views “inclusion and collaboration as
14 the bridge to connect diverse perspectives” and that “a Conscious Culture,” committed to “[f]ull-

15 spectrum diversity” and “[i]nclusive culture,” is fundamental in achieving competitive success in the

16 marketplace and sustainable shareholder returns:

17          The foundation of a Conscious Culture
18                  We view inclusion and collaboration as the bridge to connect diverse
            perspectives. Spark new ideas. Imagine new possibilities. Challenge the status quo.
19          Inspire innovation. And unleash the full power and potential of our people.

20                 This is the heart of our approach to creating a Conscious Culture where
            everyone takes responsibility for fostering an inclusive, collaborative, and respectful
21          environment. Cisco welcomes all people into life and work. Our commitment has
            two components:
22
                          Full-spectrum diversity. Inclusive of gender, ethnicity, race,
23          orientation, age, ability, veteran status, religion, culture, background, experience,
            strengths, and perspectives.
24
                          Inclusive culture. A place where people feel welcomed, valued,
25          respected, accepted, and heard, and are enabled by our technology to fully participate
            in the business.
26
                   Our definition of diversity and inclusion is expansive, intersectional, and
27          continually evolving.

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        - 23 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 25 of 47




 1                 Our culture sets us apart, starting at the top with our diverse Executive
            Leadership Team (ELT). We’re proud to say that women make up 46 percent of our
 2          ELT. And 62 percent is diverse in terms of gender and/or ethnicity, making us an
            industry leader in this area.
 3
            Cisco sees diversity differently
 4
                    We’ve made big shifts in how we approach diversity. Years ago, our
 5          discipline focused on government compliance. Later, we worked to create a
            workplace where all people could belong and thrive. Today, we’re reaching new
 6          heights, welcoming people into work by using our collaboration technology and
            enabling them to fully participate in our business.
 7
                    We created the Office of Inclusion & Collaboration in 2014, choosing a name
 8          that encompasses our one-of-a-kind approach. Our technologies are central to our
            work, allowing everyone to have a seat at the table, even if they’re not sitting in the
 9          same room. Today, the office helps Cisco’s business in four main ways:

10                   Workforce. Helping us find and keep diverse people at every level.
11                   Culture. Promoting a Conscious Culture where everyone can contribute.
12                   Community. Making positive impact a habit with an inclusive approach.
13                 Leadership. Sharing our inclusive programs and practices across our
            industry.
14
     Id. at 39-40.
15
            66.      As in Defendants’ other public facing statements, the 2019 CSR Report highlights the
16
     Company’s purported efforts to accelerate diverse talent acquisition throughout the Company.
17
     Specifically, highlighting the Company’s “Diverse Talent Accelerator” (“DTA”), a suite of tools
18
     designed to help minimize bias in candidate searches and interviews, the 2019 CSR Report states:
19
            Accelerating diverse representation
20
                    DTA is delivering results. Cisco achieved record levels of representation of
21          women, African American/Black, and Hispanic/Latino employees due to record
            levels of hiring. In FY19, a record 31 percent of new hires were women, a 2
22          percentage point increase from FY18. We also saw a 4.8 percent increase in women
            in director and manager roles. All organizations are hiring above baseline share for
23          women in both technical and nontechnical roles. Baseline Share is the portion of the
            global talent market that has the skills and experience levels for the job families
24          Cisco targets. We also increased representation for African American/Black
            employees to 3.8 percent and Hispanic/Latino employees to 5.6 percent.
25          Representation of African American/Black employees and Hispanic/Latino
            employees has increased every year since 2016. The improvement in representation
26          for these ethnicities has been broad-based and is being driven by record-level hiring,
            with African American/Black hiring at 5.1 percent and Hispanic/Latino hiring at 6.7
27          percent. While we have had record levels of hiring, we know that we still have work
            to do. We will continue to drive efforts outlined in our Inclusive Workforce Plans
28          and look forward to sharing continued progress in future CSR reports.

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        - 24 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 26 of 47




 1 Id. at 40-41.

 2           67.    Cisco’s 2017 and 2018 CSR Reports contain similar statements representing that the

 3 Company effectively promotes and achieves inclusion and diversity. For example, the 2018 CSR

 4 Report states that “[d]iversity, inclusion, and collaboration are fundamental to who we are, how we

 5 create the best teams, and how we will succeed in this age of digital transformation,” and that “[o]ur

 6 vision for the future is to create exponential value for Cisco, our employees, customers, partners, and

 7 communities through the intersection of diversity, inclusion, collaboration, and technology.” 2018

 8 CSR Report at 49.

 9           68.    Emphasizing diversity gains within Cisco’s senior executive leadership ranks, the

10 2018 CSR further stated:

11                   We are the most diverse Cisco since 1998. We are delivering on our vision
             of accelerating full-spectrum diversity-inclusion of gender, generation, race,
12           ethnicity, orientation, ability, nationality, religion, veteran status, background,
             culture, experience, strengths, and perspectives. It starts at the top, were 42 percent
13           of our Executive Leadership Team (ELT) is women, and 58 percent is diverse in
             terms of gender or ethnicity, making Cisco an industry leader in top leadership
14           diversity.

15 Id. at 50. The “message from Chuck Robbins” accompanying the 2018 CSR Report echoes these

16 sentiments, stating: “We are also focused on building a thriving workforce that embraces diversity

17 across the spectrum at every level by using technology to better recruit, hire, and develop diverse

18 talent.” Id. at 5.

19           69.    Cisco’s 2017 CSR Report also highlights Cisco’s concentration on “inclusion and

20 diversity,” particularly at the senior executive leadership level. Specifically, the 2017 CSR Report

21 states:

22           Inclusion and Collaboration
23                   We believe a focus on inclusion is not simply the right thing to do – it really
             works. Inclusion is the bridge that connects diverse perspectives, challenges the
24           status quo, and unlocks the full potential of our people. When we truly connect
             people with different backgrounds, abilities, genders, generations, cultures,
25           ethnicities, orientations, work styles, and points of view, we can collaborate at
             exciting new levels.
26
                                               *       *       *
27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                         - 25 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 27 of 47




 1                  We’re all in – starting at the top. Our executive leadership team is one of
            the most diverse in our industry, setting a powerful precedent and demonstrating
 2          that inclusion is fundamental to who we are – and where we’re going.
 3          46% diversity on our Executive Leadership Team.
 4                  In the past year, we’ve delivered innovative solutions to some of our most
            business-critical challenges and opportunities – like expanding our commitment to
 5          fair pay, accelerating diverse talent, and taking a stand for social justice throughout
            our communities.
 6
     Cisco Systems, Inc., 2017 Corporate Social Responsibility Report at 45.
 7
   The Statements About Cisco’s Racial
 8 Diversity Were Knowingly False

 9          70.     While many other Silicon Valley companies have at least one African American on

10 their boards of directors, including companies such as Apple, Inc., HP Inc., PayPal, Inc., and

11 Salesforce.com, in 2020, Cisco still does not have a single African American man or woman on its

12 Board. Cisco’s senior leadership ranks are likewise devoid of any African Americans.

13          71.     Instead of pursuing racial diversity on the Board and elsewhere within the Company,

14 Defendants have not only made, or caused Cisco to make, untrue statements about Cisco’s

15 commitment to diversity, but also have approved false statements that Cisco has been successful in

16 those efforts. For example, the Company filed its 2019 Proxy Statement with the SEC on October

17 22, 2019, after it was approved by directors Burns, Bush, Capellas, Garrett, Johnson, McGeary,

18 Robbins, Sarin and Saunders. And the Company filed its 2018 Proxy Statement with the SEC on

19 October 24, 2018, after it was approved by directors Burns, Capellas, Garrett, Hennessy, Johnson,

20 McGeary, Robbins, Sarin, Saunders, and West. The 2019 and 2018 Proxy Statements misleadingly

21 used the phrase “diversity of business experience, viewpoints and personal background” to suggest

22 that the Nomination and Governance Committee has a goal of achieving actual diversity on the

23 Board by seeking to achieve representation of diverse persons – i.e., African Americans. 2019 Proxy

24 Statement at 14; 2018 Proxy Statement at 14.

25          72.     Moreover, the representation in the 2019 and 2018 Proxy Statements that “the Board

26 believes it is important to consider diversity of race, ethnicity, gender, age, education, cultural

27 background, and professional experiences in evaluating board candidates in order to provide

28 practical insights and diverse perspectives” is misleading because a reasonable reading of that phrase

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        - 26 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 28 of 47




 1 conveys that the Company is actively seeking to achieve racial diversity on its Board. 2019 Proxy

 2 Statement at 14; 2018 Proxy Statement at 14. Despite highlighting “race” as an important factor to

 3 achieving “diverse perspectives,” the fact remains that Cisco has no black Board members, and no

 4 African American has served on Cisco’s Board since at least 2015. The undisclosed truth is,

 5 therefore, that while Cisco may maintain a policy that states it is attempting to bring racially diverse

 6 candidates into its director nominee pool, it has established through action (or lack thereof) that it

 7 either has no intention of actually nominating such persons to its Board or is engaged in efforts to

 8 thwart the nomination of such persons and prefers applicants other than African Americans in the

 9 pool.

10          73.     Indeed, elsewhere in the Proxy Statements the Company lists the following factors

11 that are considered by the Nomination and Governance Committee when selecting Board candidates:

12 Leadership, Technology, Financial Experience, Global Business, Gender/Ethnic Diversity, Sales

13 and Marketing, Academia, and Public Company Board Experience. Specifically, the 2019 Proxy

14 Statement states:

15

16

17

18

19

20
     2019 Proxy Statement at 5.
21
            74.     The 2018 Proxy Statement listed similar factors considered by Cisco when
22
     nominating director candidates:
23

24

25

26

27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                         - 27 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 29 of 47




 1 2018 Proxy Statement at 5. As is evident, racial diversity is not among the relevant factors the

 2 Nomination and Governance Committee lists as considerations in its decisions with respect to Board

 3 nominees.

 4 The Compensation and Management Development
   Committee’s Role in Making Cisco’s Non-Racially
 5 Diverse Board

 6          75.    Cisco directors Burns, Bush, Johnson, McGeary, Sarin, and Saunders served on

 7 Cisco’s Compensation and Management Development Committee (or its predecessor) between 2015

 8 and 2020. The Charter of the Compensation and Management Development Committee states that

 9 the Committee’s “basic responsibility is to review the performance and development of the

10 Company’s management in achieving corporate goals and objectives and to assure that the

11 Company’s executive officers . . . are compensated effectively in a manner consistent with the

12 strategy of the Company, competitive practice, sound corporate governance principles and

13 shareholder interests[, and] [t]oward that end, the Committee will review and approve all

14 compensation to executive officers.” Compensation and Management Development Committee

15 Charter at 1.     Further, in the 2019 Proxy Statement, the Compensation and Management

16 Development Committee states that Cisco’s executive compensation philosophy is “pay-for-

17 performance”:

18                  The core of Cisco’s executive compensation philosophy and practice
            continues to align real pay delivery with performance. Cisco’s executive officers are
19          compensated in a manner consistent with Cisco’s business strategy, competitive
            practice, sound corporate governance principles, and shareholder interests and
20          concerns. We believe our compensation program is strongly aligned with the long-
            term interests of our shareholders.
21
     2019 Proxy Statement at 20.
22
            76.    However, the specific targets/objectives underlying the four “Individual Performance
23
     Factors” (“IPF”) used by the Compensation and Management Development Committee to determine
24
     annual CEO compensation do not include diversity. Instead, the targets focus on “Leadership,”
25
     “Innovation / Strategic Planning,” “Execution,” and “Contribution to Financial Goals”:
26
                    In determining the appropriate IPF for each individual executive officer
27          participant, the Compensation Committee considered performance in the areas of
            leadership, innovation/strategic planning, execution, and contributions to Cisco’s
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                      - 28 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 30 of 47




 1          achievement of its financial goals. Below are the fiscal 2019 goals for each named
            executive officer for the various categories.
 2
                                                    Innovation / Strategic                          Contribution to
 3                             Leadership                  Planning           Execution             Financial Goals
     Named Executive Officer  (1 to 5 Points)           (1 to 5 Points)     (1 to 5 Points)          (1 to 5 Points)
 4   Charles H. Robbins      • Establish and         • Accelerate          • Oversee the           • Achieve or
                                maintain a                innovation and       execution of             exceed the
 5                              high-                     solutions that       the most                 approved
                                performing                meet customer        critical                 Cisco FY19
 6                              leadership                current and          transitions for          financial plan
                                team known                future needs         the company
 7                              for delivering                                                     •   Deliver on
                                exceptional          •   Accelerate          •   Drive the              market
 8                              results and               delivery of             necessary             guidance
                                modeling                  cloud-based             talent changes
 9                              Cisco’s culture           solutions               quickly – new    •   Deliver TSR
                                                                                  sales,                increase above
10                            •   Attract top      •     Drive multicloud         engineering,          peers
                                   talent,                message /               services &
11                                 internally and         understanding to        operations       •   Achieve Cisco
                                   externally,            our customers /         leadership            gross
12                                 critical to            partners                                      margins in-
                                   Cisco’s current                           •   Drive value            line with or
13                                 and future                                     creation              exceeding
                                   needs                                          through M&A           approved
14                                                                                and R&D               targets
                              •   Create and                                      yield.
15                                 maintain                                                        •   Achieve Cisco
                                   employee and                              •   Increase market        operating
16                                 leader loyalty                                 share in              margins in-
                                   resulting in                                   networking,           line with or
17                                 retention of                                   security and          exceeding
                                   critical                                       collaboration         targets
18                                 employees and
                                   leaders
19
                              •   Lead Cisco’s
20                                 culture change

21 Id. at 28-29.

22 The Nomination and Governance Committee’s
   Role in Making Cisco’s Non-Racially Diverse Board
23
           77.  The Charter of the Nomination and Governance Committee states that the Committee
24
   “shall recommend candidates for election to the Company’s Board of Directors.” Nomination and
25
   Governance Committee Charter at 1. At all relevant times, directors Capellas, Garrett, Hennessy,
26
   and McGeary served on the Cisco Board’s Nomination and Governance Committee. The
27
   Company’s 2019 Proxy Statement further states that the goal in nominating individuals to serve on
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                                      - 29 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 31 of 47




 1 the Cisco Board is to attain “diverse perspectives,” and, therefore, “it is important to consider

 2 diversity of race, ethnicity, gender, age, education, cultural background, and professional

 3 experiences in evaluating board candidates in order to provide practical insights and diverse

 4 perspectives.” 2019 Proxy Statement at 14. Cisco’s 2019 Proxy Statement states further still that to

 5 broaden its reach, “the Nomination and Governance Committee considers nominees recommended

 6 by directors, officers, employees, shareholders and other,” including “consultants or third-party

 7 search firms.” Id.

 8          78.    This statement is designed to convey to Cisco investors and the public that Cisco

 9 actively promotes “inclusion and diversity” at all levels of the Company. But, in fact, Defendants

10 have made no real effort to promote racial diversity on the Board. Rather, Cisco has the dubious

11 distinction of being one of the few remaining large publicly traded companies in 2020 that has

12 declined to nominate a single African American director to its Board in any of the last five years.

13          79.    Cisco’s overall workforce representation of African Americans fares little better.

14 Although African Americans comprise 13.4% of the total U.S. population, no African Americans

15 serve on the Company’s senior Executive Leadership Team and African Americans make up only

16 3.8% of Cisco’s total workforce. Likewise, only 1.8% of Cisco’s vice presidents are African

17 Americans while only 2.2% of Cisco’s employees in leadership and people manager positions are

18 black.

19          80.    This lack of diversity has contributed to economic disparities at Cisco. For example,

20 in 2018, the Company’s CEO pay was 160 times as high as the median pay of all other employees:

21                As determined in accordance with SEC rules, the fiscal 2018 annual total
            compensation was $21,284,339 for our CEO as reported in the Summary
22          Compensation Table and $132,764 for our median employee, and the ratio of these
            amounts is 160 to 1.
23
     2018 Proxy Statement at 58. In 2019, the Company’s CEO pay increased to 181 times as high as the
24
     median pay of all other employees:
25
                  As determined in accordance with SEC rules, the fiscal 2019 annual total
26          compensation was $25,829,833 for our CEO as reported in the Summary
            Compensation Table and $142,593 for our median employee, and the ratio of these
27          amounts is 181 to 1.

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                      - 30 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 32 of 47




 1 2019 Proxy Statement at 53. The absence of significant performance metrics based on achievements

 2 in diversity in executive compensation plans can spur economic disparities across an enterprise, as

 3 reflected by Cisco’s dramatic CEO pay ratio of 160 to 1 in 2018, which only increased in 2019 to

 4 181 to 1.

 5          81.     Leading Fortune 500 companies and top business schools have tied executive pay to a

 6 myriad of business goals, like revenues, profits, share price, and talent acquisition. For example,

 7 “[a]chieving diversity goals helps determine one-sixth of the cash bonus of Microsoft’s chief

 8 executive, Satya Nadella,” while at Uber, “[d]iversity targets are embedded in the stock

 9 compensation of its chief executive, Dara Khosrowshahi, accounting for a fourth of his performance-

10 based stock awards.” Peter Eavis, Want More Diversity? Some Experts Say Reward C.E.O.s for It,

11 N.Y. Times, July 14, 2020. As The New York Times reported, “[m]aking diversity targets part of

12 compensation and disclosing them would not just give top executives a financial incentive to hire

13 and promote more Black and Latino people, but also provide a public scorecard that employees and

14 shareholders could use to determine whether companies were following through on their

15 commitments.” Id.

16          82.     Defendants have declined to link CEO pay to diversity, however. Financial

17 disincentives to recruit, hire, promote and retain African Americans at senior levels at Cisco,

18 including in the boardroom, have harmed, and continue to harm, the Company and its shareholders

19 by, among other things, adversely impacting shareholder returns. Instead of acknowledging the

20 problem and demanding change, Defendants have instead issued false statements claiming success in

21 achieving diversity and inclusion in the face of this huge wealth gap.

22 Cisco’s Majority Voting Rules, as Applied, Discourage
   the Nomination of Racial Minorities to the Board
23
           83.    Cisco’s Proxy Statements state that the Company’s bylaws and corporate governance
24
   policies provide for a majority voting standard in uncontested elections of directors. Therefore, “in
25
   an [uncontested] election . . . , a nominee for director will be elected to the Board of Directors to
26
   serve until the next annual meeting of shareholders, . . . if the number of shares voted for the
27
   nominee exceeds the number of shares voted against the nominee and also represents the affirmative
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                      - 31 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 33 of 47




 1 vote of a majority of the required quorum.” 2019 Proxy Statement at 18. But Cisco’s facially

 2 neutral majority voting rule, as applied by Defendants, operates to entrench current directors in

 3 office and thus prevents the necessary “refreshment” that would allow African Americans an

 4 opportunity to be fairly considered for election to the Cisco Board. As a result, the application of the

 5 Company’s corporate governance policies by Defendants has enabled them to preserve a lack of

 6 racial diversity on the Board.

 7           84.     Moreover, the Proxy Statements were false and misleading because they failed to

 8 disclose that the effect of the majority voting rules, as applied by Defendants, inhibited the

 9 consideration of African Americans for appointment/election to the Cisco Board. These material

10 omissions would have been material to a shareholder’s decision regarding whether to re-elect the

11 incumbent directors at the annual meeting. The false Proxy Statements harmed the Company by

12 interfering with the mechanisms for the election of directors by shareholders. As a result of the false

13 or misleading Proxy Statements, Cisco shareholders voted to re-elect Defendants to the Board each

14 year.

15 The Absence of Term Limits Discourages the
   Nomination of Racial Minorities to the Board
16
           85.      Cisco’s Proxy Statements reveal that the Company does not have term limits for
17
   directors. But the unstated purpose of the lack of term limits at Cisco is to entrench current directors
18
   in office, which effectively prevents African Americans from having a fair opportunity to be
19
   considered, let alone elected, to the Board. To attempt to justify this position, Defendants have
20
   resisted efforts to appoint new members to the Board by claiming that individuals who have served
21
   on the Cisco Board for, in some cases, over a decade have experience that is valuable to the
22
   Company.
23
           86.      In practice, however, excessive tenure for directors does not serve the best interests of
24
   the corporation, as demonstrated by leading academics and professionals in the field of best
25
   corporate governance principles. A report by the Harvard Law School Forum on Corporate
26
   Governance, entitled “Board Refreshment Trends at S&P 1500 Firms,” noted that:
27
                    Investor respondents to ISS’ 2016–2017 Global Policy Survey (conducted
28         between Aug. 2, 2016 and Aug. 30, 2016) were asked which tenure‐related factors –

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                           - 32 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 34 of 47




 1          with multiple answers allowed – would give rise to concern about a board’s
            nominating and refreshment processes. Among the 120 institutional investors (one‐
 2          third of whom each own or manage assets in excess of $100 billion) who responded,
            68 percent pointed to a high proportion of directors with long tenure as cause for
 3          concern, 53 percent identified an absence of newly‐appointed independent directors
            in recent years as a potential problem, and 51 percent flagged lengthy average tenure
 4          as problematic. Just 11 percent of the investor respondents said that tenure is not a
            concern, although even several of those respondents indicated that an absence of
 5          newly‐appointed directors is a concern.

 6 Jon Lukomnik, Board Refreshment Trends at S&P 1500 Firms, Harvard Law School Forum on

 7 Corporate Governance (Feb. 9, 2017), https://corpgov.law.harvard.edu/2017/02/09/board-

 8 refreshment-trends-at-sp-1500-firms.

 9          87.     Defendants’ refusal to adopt director term limits and to appoint black members to the

10 Board betrays an improper and far-too-long-unchallenged pretext for denying African Americans a

11 seat on the Cisco Board. This has harmed Cisco by allowing Defendants to perpetuate a lack of

12 racial diversity on the Cisco Board (and on Cisco’s senior Executive Leadership Team).

13          88.     Moreover, the Proxy Statements were false and misleading because they did not

14 disclose the true reasons and effect, as applied, of Cisco’s lack of term limits. These omitted facts,

15 had they been disclosed, would have been highly material to Cisco shareholders’ decisions regarding

16 whether to re-elect the Board nominees and vote in favor or against the “say on pay” executive

17 compensation proposals. Diversity and inclusion are valued very highly by shareholders. The false

18 Proxy Statements harmed the Company by interfering with the mechanism for electing directors to

19 the Board. As a result of the false or misleading statements in the Proxy Statements, Cisco

20 shareholders voted to re-elect Defendants to the Board each year.

21 Defendants Have Enriched Themselves at the Expense
   of Cisco’s Shareholders by Making Misleading Statements
22 About Cisco’s Commitment to Diversity

23          89.     In addition to denying Cisco the substantial increases in shareholder value enjoyed by
24 companies with greater board diversity, by entrenching themselves on Cisco’s Board, Defendants

25 have benefited financially by paying themselves millions of dollars in cash and stock awards each

26 year.    See Delivering through Diversity at 13 (“We found that companies with the most
27 ethnically/culturally diverse Boards worldwide are 43% more likely to experience higher profits.”).

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        - 33 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 35 of 47




 1          90.    The Charter of the Nomination and Governance Committee states that its members

 2 shall, among other things, “[i]dentify and review candidates for the Board and recommend to the full

 3 Board candidates for election to the Board.” Nomination and Governance Committee Charter at 1.

 4 The Charter also states that the Nomination and Governance Committee “may engage consultants or

 5 third-party search firms to assist in identifying and evaluating potential nominees.” Id. Similarly,

 6 with regard to the criteria for the selection of directors, the 2019 Proxy Statement states:

 7                  As part of its consideration of director succession, the Nomination and
            Governance Committee from time to time reviews, including when considering
 8          potential candidates, the appropriate skills and characteristics required of board
            members, including factors that it seeks in board members such as diversity of
 9          business experience, viewpoints and personal background, and diversity of skills in
            technology, finance, marketing, international business, financial reporting and other
10          areas that are expected to contribute to an effective Board of Directors. In evaluating
            potential candidates for the Board of Directors, the Nomination and Governance
11          Committee considers these factors in the light of the specific needs of the Board of
            Directors at that time. Additionally, due to the global and complex nature of our
12          business, the Board believes it is important to consider diversity of race, ethnicity,
            gender, age, education, cultural background, and professional experiences in
13          evaluating board candidates in order to provide practical insights and diverse
            perspectives.
14
     2019 Proxy Statement at 14.
15
            91.    At all relevant times, directors Capellas, Garrett, Hennessy, and McGeary served on
16
     the Nomination and Governance Committee of the Cisco Board. But rather than uphold Cisco’s
17
     commitment to accelerate diversity at the top in the selection criteria for new board members,
18
     Capellas, Garrett, Hennessy, and McGeary chose instead to perpetuate Cisco’s exclusion of black
19
     directors under the pretext that the existing members constitute a “diverse” board. Consequently,
20
     many qualified black candidates who would have allowed Cisco and its shareholders to benefit from
21
     the perspectives of an African American on the Cisco Board have been excluded. The following
22
     chart sets forth the compensation earned by Cisco directors in 2019:
23

24

25

26

27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        - 34 -
       Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 36 of 47




 1

 2

 3

 4

 5

 6

 7

 8

 9

10               92.         Directors Burns, Bush, Johnson, McGeary, Sarin, and Saunders at all relevant times
11 served on the Cisco Board’s Compensation and Management Development Committee. In addition

12 to receiving lucrative compensation themselves, they also lavished extraordinary executive

13 compensation on Cisco’s CEO and other Executive Leadership Team members. The majority of

14 Cisco’s principal executive officers are not racially diverse. Cisco’s 2019 executive compensation is

15 set forth below:

16               Summary Compensation Table
17                                                                                                Non-Equity
                                                                                     Stock       Incentive Plan   All Other
18                                      Fiscal       Salary        Bonus             Awards      Compensation Compensation           Total
     Name and Principal Position (1) Year (1)         ($)            ($)             ($) (2)          ($) (3)         ($) (4)         ($)
19   Charles H. Robbins                  2019    $ 1,325,000          —          $ 18,576,568     $ 5,795,550     $ 132,715      $ 25,829,833
         Chairman and Chief              2018    $ 1,231,250          —          $ 14,940,771     $ 4,990,711     $ 121,732      $ 21,284,464
20       Executive Officer               2017    $ 1,187,308          —          $ 12,873,491     $ 2,532,352     $ 160,613      $ 16,753,764

     Kelly A. Kramer                     2019    $    850,000         —          $ 10,610,100     $ 2,106,810     $     67,500   $ 13,634,410
21       Executive Vice President and    2018    $    763,750         —          $   8,751,410    $ 1,857,206     $     91,005   $ 11,463,371
         Chief Financial Officer         2017    $    735,000         —          $   7,084,573    $     940,653   $     43,995   $   8,804,221
22
     David Goeckeler                     2019    $    825,000         —          $   9,374,159    $ 2,044,845     $     84,969   $ 12,328,973
23       Executive Vice President and    2018    $    748,077         —          $   8,458,949    $ 1,823,312     $     53,816   $ 11,084,154
         General Manager,
24           Networking
         and Security Business
25
     Maria Martinez                      2019    $    675,000   $ 6,500,000(5)   $   6,161,149    $ 1,574,640     $     70,631   $ 14,981,420
26       Executive Vice President and    2018    $    194,712   $ 6,500,000(5)   $ 12,003,070     $     400,569   $ 246,554      $ 19,344,905
         Chief Customer Experience
27           Officer

     Gerri Elliott                       2019    $    750,000   $ 4,000,000(6)   $   6,161,149    $ 1,968,300     $     58,002   $ 12,937,451
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                                                              - 35 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 37 of 47




 1     Executive Vice President and   2018   $   187,500       $ 6,000,000(6)   $ 10,001,614   $   385,941   $ 273,369   $ 16,848,424
       Chief Sales and Marketing
 2        Officer


 3 2019 Proxy Statement at 43.

 4 Minority-Majority Demographic Shifts, Coupled with
   Advances in Artificial Intelligence, Urgently Call
 5 for Greater Board-Level Diversity

 6            93.       America is in the midst of a well-documented minority-majority demographic shift.
 7 At the same time, the more widespread availability of new technologies, like algorithms, linked with

 8 Artificial Intelligence (“AI”) and Big Data, is creating the potential for their use as 21st century tools

 9 of racism. These shifts in American culture and commerce, and their attendant challenges – and

10 potential perils – underscore the urgency for racial and ethnic diversity on corporate boards of

11 directors.

12            94.       As Axios reported on April 29, 2019, “[b]y 2045, the U.S. as a whole is projected to
13 become majority minority. And the changes are already underway: non-white Americans are now

14 the majority of the population in four states, as well as in the most prosperous and powerful U.S.

15 cities.”         Stef W. Kight, America’s minority majority future, Axios (Apr. 29, 2019),
16 https://www.axios.com/when-american-minorities-become-the-majority-d8b3ee00-e4f3-4993-8481-

17 93a290fdb057.html.

18            95.       For companies unable to adapt, this shift is a potentially existential threat, as Fast
19 Company reported on January 27, 2020:

20            Many companies and executives have repeatedly pledged their commitment to
              diversity and inclusion efforts, often with little to show for it. Soon they’ll have no
21            choice but to act.
22                                                         *           *          *
23                     “If there’s an unwillingness to revamp the culture to meet the needs and
              desires of this changing workforce, then those companies are going to be left behind
24            . . . . Talent is going to shift over to a lot of these smaller, more disruptive, more
              nimble companies.”
25
     Pavithra Mohan, How the end of the white majority could change office dynamics in 2040, Fast
26
     Company (Jan. 27, 2020), https://www.fastcompany.com/90450018/how-the-end-of-the-white-
27
     majority-could-change-office-dynamics-in-2040.
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                                                  - 36 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 38 of 47




 1          96.     The need for more robust diversity is no more critically urgent than in the technology

 2 sector. With the growing acknowledgment that new facially neutral technologies, like AI and Big

 3 Data, may be automating and reinforcing racism and oppression, achieving greater racial diversity at

 4 the top and throughout Silicon Valley daily grows more urgent. Indeed, a recent July 15, 2020

 5 report to the United Nations Human Rights Council on emerging digital technologies and

 6 discrimination found that “[e]merging digital technologies driven by big data and artificial

 7 intelligence are entrenching racial inequality, discrimination and intolerance.” Emerging digital

 8 technologies entrench racial inequality, UN expert warns, United Nations Human Rights, Office of

 9 the     High     Commissioner      (July    15,   2020),    https://www.ohchr.org/EN/NewsEvents/

10 Pages/DisplayNews.aspx?NewsID=26101 &LangID=E. Specifically, the report authored by E.

11 Tendayi Achiume, a United Nations Special Rapporteur on racism and independent United Nations

12 human rights expert, concluded that “[t]echnology produced in such fields that disproportionately

13 exclude women, racial, ethnic and other minorities is likely to reproduce these inequalities when it is

14 deployed,” and that “[p]roducing technology that works within complex social realities and existing

15 systems requires understanding social, legal and ethical contexts, which can only be done by

16 incorporating diverse and representative perspectives as well as disciplinary expertise.”

17                   Emerging digital technology sectors, such as those in Silicon Valley, are
            characterized by a “diversity crisis” along gender and race lines, especially at the
18          highest levels of decision-making. . . . “[C]urrently, large scale AI systems are
            developed almost exclusively in a handful of technology companies and a small set
19          of elite university laboratories, spaces that in the West tend to be extremely white,
            affluent, technically oriented, and male. These are also spaces that have a history of
20          problems of discrimination, exclusion, and sexual harassment.” . . . “[T]his is much
            more than an issue of one or two bad actors: it points to a systematic relationship
21          between patterns of exclusion within the field of AI and the industry driving its
            production on the one hand, and the biases that manifest in the logics and application
22          of AI technologies on the other.”

23 E. Tendayi Achiume, Racial discrimination and emerging digital technologies: a human rights

24 analysis, Human Rights Council, ¶17 (June 18, 2020), https://www.ohchr.org/EN/HRBodies/

25 HRC/RegularSessions/Session44/Documents/A_HRC_44_57_AdvanceEditedVersion.docx

26 (footnotes omitted).

27          97.     Left unchecked, these risks can result in company exposure to large damages, fines

28 and penalties. In March 2019, the U.S. Housing and Urban Development (“HUD”) agency sued

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                        - 37 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 39 of 47




 1 Facebook for housing discrimination because its ad-targeting technology allegedly allowed property

 2 owners to target their properties to Facebook users based on race and other factors. Kaya Yurieff,

 3 HUD charges Facebook with housing discrimination in ads, CNN Business (Mar. 28, 2019),

 4 https://www.cnn.com/2019/03/28/tech/facebook-hud-ad-discrimination/index.html. Announcing the

 5 filing, HUD Secretary Ben Carson stated: “‘Facebook is discriminating against people based upon

 6 who they are and where they live . . . . Using a computer to limit a person’s housing choices can be

 7 just as discriminatory as slamming a door in someone’s face.’” Id.

 8          98.    The demographic shifts and technological advancements currently underway are

 9 impacting, and will continue to impact, America’s publicly traded corporations. If these vital

10 engines of American economic growth cannot adjust, these shifts may become existential threats to

11 their ability to continue as going concerns.

12          99.    Racially and ethnically diverse directors and executives reflect these changes, and

13 their diverse backgrounds, experiences, perspectives, and skills can help corporate boards of

14 directors successfully navigate the minority-majority changeover and threats posed by AI and similar

15 technologies becoming 21st century tools of racism and oppression. Despite the multi-fold benefits

16 to the Company and its shareholders, Defendants have opted to effectively exclude African

17 Americans from Cisco’s Board. By doing so, they are breaching their fiduciary duty to act in the

18 best interests of Cisco and its shareholders.

19                                  DERIVATIVE ALLEGATIONS
20          100.   Plaintiff incorporates ¶¶1-99.

21          101.   Cisco’s Board has 10 members – Defendants Burns, Bush, Capellas, Garrett, Johnson,

22 McGeary, Robbins, Sarin, Saunders, and Su (together, “Cisco Board”). On August 5, 2020, Plaintiff

23 made a pre-suit demand on Cisco’s Board to, among other things, achieve the Company’s publicly

24 stated diversity objective of having a diverse board of directors by adding African American

25 directors to Cisco’s Board. A true and correct copy of Plaintiff’s 35-page pre-suit demand

26 accompanies this complaint as Exhibit A. To date, Defendants have declined to respond to

27 Plaintiff’s demand for action. Even after Plaintiff established its standing as a long-term Cisco

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                     - 38 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 40 of 47




 1 shareholder six weeks ago, Cisco’s Board still has not publicly or otherwise committed to

 2 undertaking the relief sought in the pre-suit demand.

 3          102.    Accordingly, Plaintiff brings this action against Defendants to remedy the dereliction

 4 of their duty to act in the best interests of Cisco and its shareholders.

 5          103.    The absence of a single African American on the Cisco Board in September 2020,

 6 despite Defendants’ stated objective to achieve a diverse Board, exposes the falsity of Defendants’

 7 public assertions that Cisco prizes “diverse perspectives” and, therefore, “the Board believes it is

 8 important to consider diversity of race, ethnicity, gender, age, education, cultural background, and

 9 professional experiences in evaluating board candidates in order to provide practical insights and

10 diverse perspectives.” 2019 Proxy Statement at 5.

11          104.    Defendants’ refusal to nominate any African American men or women to Cisco’s

12 Board, despite up to 50 opportunities to achieve this key diversity objective, is antithetical to Cisco’s

13 public representations and their fiduciary duty act in the best interests of the Company and its

14 shareholders. That chance spoiled so many opportunities for an African American director on

15 Cisco’s Board strains credulity. Especially since, during this same time period, the Company’s

16 corporate governance principles, shareholder and corporate citizenship reports, and website postings

17 reveal that Defendants made, or caused Cisco to make, public statements affirming Cisco’s

18 commitment to diversity at the top and holding Cisco out as a company that actively promotes and

19 achieves measurable diversity objectives.

20          105.    Further, the absence of an African American director on the Board is not because of a

21 shortage of qualified African American director candidates. African American men and women are

22 proven leaders in every segment of society, including the academy, the armed forces, business,

23 industry, law, healthcare, science, and technology. Instead, the absence of an African American

24 director on Cisco’s Board is because Defendants’ effort (or will) to appoint one is not consistent with

25 the Company’s public statements and because of a failure to speak candidly about actually achieving

26 racial diversity on Cisco’s Board. The combination of these two factors amounts to a breach of

27 Defendants’ fiduciary duty to act in the best interests of Cisco and its shareholders.

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                          - 39 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 41 of 47




 1          106.    A director must speak the entire truth whenever he or she undertakes to say anything

 2 on behalf of the corporation. A director likewise must act consistent with the corporation’s stated

 3 initiatives, policies and programs designed to promote diversity and inclusion at the corporation.

 4 Here, the overall misleading nature or falsity of Defendants’ statements that Cisco’s Board believes a

 5 diverse boardroom is important is exposed by the fact that Cisco has no African Americans on its

 6 Board, and has not had any since at least 2015.

 7          107.    Cisco’s headquarters are located in one of the most economically vibrant and

 8 demographically diverse locations in the world – the San Francisco Bay Area. Near Cisco are two of

 9 the world’s most prestigious academic and research institutions – UC Berkeley and Stanford

10 University. African American alumni and faculty of Bay Area universities, including UC Berkeley

11 and Stanford, have become leaders in business, law, technology, medicine, education, and

12 government. They are top executives of Fortune 500 companies, partners of major law firms, and

13 former Presidential cabinet-level secretaries and advisors.         Cisco’s close proximity to an

14 extraordinarily talented pool of potential director candidates, combined with Defendants’ failure to

15 nominate African American men and/or women to the Cisco Board, puts the lie to their stated

16 intention to promote diversity at the top of Cisco.

17          108.    The case for racial/ethnic diversity in the boardroom is now overwhelming. In 2018,

18 McKinsey found “that companies with the most ethnically/culturally diverse Boards worldwide are

19 43% more likely to experience higher profits.” Delivering through Diversity at 13. Recognizing

20 diversity enhances shareholder wealth. Other Bay Area companies in general, and Silicon Valley

21 companies in particular, have African American directors. These companies presently enjoy the

22 benefits of the demographic and cognitive diversity that African American directors bring to boards

23 of directors. But not Cisco. Defendants have acted in dereliction of their fiduciary duty to maximize

24 Cisco’s corporate value, which has injured the Company and its shareholders. Defendants are

25 substantially liable to Cisco for the resulting damages.

26          109.    Defendants’ dereliction of their fiduciary duties to speak honestly about Cisco’s

27 commitment to diversity and maximize corporate value is not in the best interests of the Company

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                       - 40 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 42 of 47




 1 and its shareholders. Nonetheless, Cisco’s Board has wrongfully refused to respond to Plaintiff’s

 2 pre-suit demand. Accordingly, Plaintiff is entitled to pursue this action on behalf of Cisco.

 3                                                 COUNT I
 4                            Against All Defendants for Violation of §14(a)
                                of the Exchange Act and SEC Rule 14a‐9
 5
             110.    Plaintiff incorporates ¶¶1-109, except to the extent those allegations plead knowing or
 6
     reckless conduct by Defendants. This claim is based solely on negligence, not on any allegation of
 7
     reckless or knowing conduct by or on behalf of Defendants. Plaintiff specifically disclaims any
 8
     allegations of, reliance upon any allegations of, or reference to any allegations of fraud, scienter, or
 9
     recklessness with regard to this claim
10
             111.    Rule 14a-9, promulgated pursuant to §14(a) of the Exchange Act, provides that no
11
     proxy statement shall contain “any statement which, at the time and in the light of the circumstances
12
     under which it is made, is false or misleading with respect to any material fact, or which omits to
13
     state any material fact necessary in order to make the statements therein not false or misleading.” 17
14
     C.F.R. §240.14a-9(a).
15
             112.    The Proxy Statements violated §14(a) and Rule 14a-9 because they omitted material
16
     facts, including the fact that Defendants were causing Cisco to publicly claim support for diversity
17
     and inclusion at all levels of the Company, including for director candidates from historically
18
     underrepresented races and ethnicities to serve on Cisco’s Board. Defendants have confirmed
19
     through their actions (and lack thereof) that they are not committed to true diversity throughout
20
     Cisco’s ranks, including in the boardroom, facts that Defendants were aware of and participated in as
21
     set forth herein.
22
             113.    In the exercise of reasonable care, Defendants should have known that the Proxy
23
     Statements were materially false and misleading when issued.
24
             114.    The misrepresentations and omissions in the Proxy Statements were material to
25
     Plaintiff and would be material to reasonable investors who voted on each Proxy Statement. The
26
     Proxy Statements were an essential link in Cisco shareholders following the Company’s
27
     recommendation to re-elect Defendants to the Cisco Board and approve the executive pay packages,
28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                           - 41 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 43 of 47




 1 as revelations of the truth would have immediately thwarted a continuation of the shareholders’

 2 endorsement of the directors’ positions and the executive officers’ compensation.

 3          115.    The Company was damaged as a result of the material misrepresentations and

 4 omissions in the Proxy Statements.

 5                                               COUNT II
 6                        Against All Defendants for Breach of Fiduciary Duty
 7          116.    Plaintiff incorporates ¶¶1-109.

 8          117.    Defendants owed and owe Cisco fiduciary obligations. By reason of their fiduciary

 9 relationships, Defendants owed and owe Cisco the highest obligation of loyalty, good faith, due care,

10 oversight, and candor.

11          118.    Defendants violated and breached their fiduciary duties of loyalty, good faith, due

12 care, oversight, and candor.

13          119.    Specifically, each of the Defendants, in breach of their fiduciary duties of care,

14 loyalty and good faith, intentionally or recklessly caused the Company to disseminate to Cisco

15 shareholders materially misleading and inaccurate information through, among other things, the SEC

16 filings and other public statements and disclosures as detailed herein. Defendants had actual

17 knowledge of their misrepresentations and omissions of material fact or acted with reckless disregard

18 for the truth in failing to ascertain and disclose such facts even though such facts were available to

19 them.

20          120.    As a direct and proximate result of Defendants’ conscious failure to perform their

21 fiduciary obligations, Cisco has sustained significant damages. As a result of the misconduct alleged

22 herein, Defendants are liable to the Company. Defendants breached their fiduciary duties owed to

23 Cisco and its shareholders by willfully, consciously, and/or intentionally failing to perform their

24 fiduciary duties to act in the best interests of Cisco and its shareholders to maximize corporate value.

25                                               COUNT III
26                           Against All Defendants for Unjust Enrichment
27          121.    Plaintiff incorporates ¶¶1-109.

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                         - 42 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 44 of 47




 1          122.    By their wrongful acts and omissions, Defendants were unjustly enriched at the

 2 expense of and to the detriment of Cisco. Defendants were unjustly enriched by their receipt of

 3 compensation while breaching fiduciary duties owed to Cisco.

 4          123.    Plaintiff, as a representative of the Company, seeks restitution from Defendants and

 5 seeks an order of this Court disgorging all profits, benefits, and other compensation obtained by

 6 Defendants, and each of them, as a result of their wrongful conduct and fiduciary breaches.

 7                                       PRAYER FOR RELIEF
 8          WHEREFORE, Plaintiff prays for relief and judgment as follows:

 9          A.      Awarding money damages against all Defendants, jointly and severally, for all

10 damages, injuries, and losses suffered, and to be suffered, as a result of the acts and transactions

11 complained of herein, together with pre-judgment interest, to ensure that Defendants do not

12 participate therein or benefit thereby;

13          B.      Directing all Defendants to account for all damages caused by them and all profits,

14 special benefits, and unjust enrichment they have obtained as a result of their unlawful conduct,

15 including all salaries, bonuses, fees, and insider sales proceeds, and imposing a constructive trust

16 thereon;

17          C.      Directing Cisco to take all necessary actions to remove the institutional structures

18 preventing the Company from achieving its stated diversity objectives, including, but not limited to,

19 adopting, implementing and maintaining the following initiatives, policies and procedures designed

20 to promote greater racial diversity, equity and inclusion:

21                  (i)     Nominate three new persons to serve on the Cisco Board, which candidates

22 shall include two African Americans and one other racial minority to replace three current Cisco

23 directors;

24                  (ii)    Invest $400 million in economic and social justice programs for the African

25 American community designed to address historical racial disparities;

26                  (iii)   Fill 15% of all new positions in the United States with African Americans;

27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                      - 43 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 45 of 47




 1                  (iv)    Finance 100 education scholarships valued at $100,000 each for K-12 African

 2 American students annually at partner schools located in the communities in which the Company

 3 does business;

 4                  (v)     Invest in the Company’s talent pipeline by creating and/or expanding

 5 connections with Historically Black Colleges and Universities located in the United States;

 6                  (vi)    Give diversity, equity and inclusion sustained C-suite support by shifting from

 7 preventative measures, such as anti-bias training, to proactive ones, such as increasing the number of

 8 African American candidates considered for open positions and rewarding the people who contribute

 9 to the Company’s success;

10                  (vii)   Develop a program to ensure fair and equitable hiring across the Company –

11 to remove hiring bias, increase representation of African Americans within senior corporate

12 leadership, management and supervisory ranks, and create more board-level accountability and

13 oversight for the advancement of diversity and inclusion practices and systems within the Company;

14                  (viii) Provide managers the skills they need to support diversity, equity and

15 inclusion efforts; and

16                  (ix)    Create a public facing dashboard reporting the Company’s progress, which

17 shall identify, among other things:

18                          (1)    the representation of African American women in the United States at

19 the vice president and above level;

20                          (2)    the representation of African Americans in the United States at the

21 vice president and above level;

22                          (3)    the representation of African American men and women on the Cisco

23 Board;

24                          (4)    the percentage of Cisco’s workforce actively engaged in promoting the

25 Company’s diversity, equity and inclusion efforts; and

26                          (5)    the names of the African American-owned businesses located in the

27 United States the Company has partnered with during the fiscal year;

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                         - 44 -
      Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 46 of 47




 1         D.     Awarding punitive damages;

 2         E.     Awarding costs and disbursements of this action, including reasonable attorneys’ and

 3 experts’ fees; and

 4         F.     Granting such other and further relief as this Court may deem just and proper.

 5                                         JURY DEMAND
 6         Plaintiff hereby demands a trial by jury.

 7 DATED: September 23, 2020                       ROBBINS GELLER RUDMAN
                                                    & DOWD LLP
 8                                                 SHAWN A. WILLIAMS

 9

10                                                              s/ Shawn A. Williams
                                                               SHAWN A. WILLIAMS
11
                                                   Post Montgomery Center
12                                                 One Montgomery Street, Suite 1800
                                                   San Francisco, CA 94104
13                                                 Telephone: 415/288-4545
                                                   415/288-4534 (fax)
14
                                                   ROBBINS GELLER RUDMAN
15                                                   & DOWD LLP
                                                   DARREN J. ROBBINS
16                                                 TRAVIS E. DOWNS III
                                                   BENNY C. GOODMAN III
17                                                 655 West Broadway, Suite 1900
                                                   San Diego, CA 92101
18                                                 Telephone: 619/231-1058
                                                   619/231-7423 (fax)
19
                                                   Attorneys for Plaintiff
20
                                                   ASHERKELLY
21                                                 CYNTHIA J. BILLINGS-DUNN
                                                   25800 Northwestern Highway, Suite 1100
22                                                 Southfield, MI 48075
                                                   Telephone: 248/746-2710
23                                                 248/747-2809 (fax)

24                                                 Additional Counsel for Plaintiff

25

26

27

28

     VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT                                                     - 45 -
Case 5:20-cv-06651-VKD Document 1 Filed 09/23/20 Page 47 of 47
